Citation Nr: 1223681	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  07-10 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for numbness of the right arm, to include as secondary to service-connected scoliosis of the dorsal spine.

2.  Entitlement to service connection for numbness of the right leg, to include as secondary to service-connected scoliosis of the lumbar spine.

3.  Entitlement to an effective date prior to August 21, 2003, for the grant of entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1954 to August 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2005 and August 2006 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In March 2011, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action.  In a May 2012 Supplemental Statement of the Case (SSOC), the RO/AMC affirmed the determination previously entered.  The case was then returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no credible or competent evidence that the Veteran has a neurological disorder affecting the right arm that is etiologically related to his military service or to any of his service-connected disabilities.

2.  There is no credible or competent evidence that the Veteran has a currently diagnosed neurological disorder affecting the right lower extremity at any time during the appeals process or that the claimed disorder is etiologically related to his military service or to any of his service-connected disabilities.

3.  The Veteran's service-connected disabilities do not meet the rating criteria for the assignment of a TDIU during the time period prior to August 21, 2003, nor have been shown to render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for numbness of the right arm have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303, 3.304, 3.310 (2011).

2.  The criteria for service connection for numbness of the right leg have not been met.    38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303, 3.304, 3.310 (2011).

3.  The criteria for an effective date prior to August 21, 2003, for the award of entitlement to a TDIU rating have not been met.  38 C.F.R. § U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400(o), 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Before addressing the merits of the issues of entitlement to service connection right arm and right leg numbness and entitlement to an earlier effective date for the grant of a TDIU, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in November 2004 and December 2005, and in March 2007 Statements of the Case (SOCs) of the criteria for establishing direct and secondary service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters and the March 2007 SOCs accordingly addressed all notice elements.  While these notice letters were not provided prior to the initial adjudication of the Veteran's claims, his claims were readjudicated in the May 2012 SSOC.  Nothing more was required.  

Moreover, the issue of an earlier effective date for the grant of a TDIU is an "downstream" issue.   Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).

Next, VA has a duty to assist a Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained available service treatment records and identified VA and private treatment records.  The Veteran also submitted written statements discussing his contentions.  To date, neither the Veteran nor his representative has identified any outstanding evidence.

The Veteran was also afforded VA examinations in May 2011 with respect to the service connection claims; the VA examiner offered opinions, supported by detailed rationales, with regards to the etiology of the Veteran's claimed disorders.  The Board finds that these opinions are adequate to decide the issues as they are predicated on a review of the claims file, which includes the Veteran's statements, his service treatment records, and post-service treatment records.  Additionally, the opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided complete rationales, relying on and citing to the records reviewed.  Moreover, the Board finds that the May 2011 opinions to be adequate to decide the Veteran's case as the examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria for Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)(table).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  The Court has held that "this requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  38 C.F.R. § 3.310(b).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Right Arm Disorder

The Veteran claims that he currently has a right arm disorder that is etiologically related to his service-connected dorsal spine disability.  He essentially claims that he experiences numbness and tingling in his right arm, which he believes is caused by his back disability.  Having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Accordingly, the appeal must be denied.

A review of the Veteran's service treatment records does not reveal evidence of any symptomatology or diagnoses related to a neurological disorder affecting the right arm.  

The Veteran underwent a VA neurological disorders examination in December 2004.  He did not specifically report experiencing any right arm symptomatology.  The physical examination revealed normal strength in the upper extremities.  The reflexes of the upper extremities were feeble but symmetric.  While the VA examiner referred to the Veteran having a pinched nerve in his upper and lower back, he did not render a diagnosis with regard to the Veteran's right arm.  

An October 2009 VA treatment record documents the Veteran's report of right arm symptomatology.  He reported that he experienced more falls and that he had increased numbness down his right arm.  No diagnosis was rendered with regards to any right arm condition.

As directed by the March 2011 Remand, the Veteran underwent a VA peripheral nerves examination in May 2011, at which time the VA examiner reviewed the claims file.  The Veteran reported experiencing numbness in his right arm since the 1980's; he described his systems as chronic and indicated that he gradually experienced increased numbness and tingling in his right arm.  Based on the results of the physical examination, electromyography (EMG), and nerve conduction studies, the examiner diagnosed the Veteran with right carpal tunnel syndrome (CTS) associated with the Veteran's report of right arm numbness.  The examiner opined that the Veteran's right arm numbness was not caused by or the result of his lower back strain or right hip disability.  She essentially indicated that she based her opinion on her review of the medical records and the current nerve and EMG studies.  The examiner further commented that the studies for metabolic abnormalities and possible stroke were also negative regarding the etiology of the Veteran's symptoms.  

Having reviewed the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for a right arm disorder.  While the medical evidence of record shows that the Veteran is currently diagnosed with right arm CTS, the preponderance of the evidence does not show that his disorder is related to his military service to permit for direct service connection.  The Veteran does not claim, nor does the evidence show, that his right arm numbness began during his military service.  As noted above, the Veteran's service treatment records are entirely negative for evidence of any neurological symptomatology affecting the right upper extremity.  Indeed, the medical evidence does not show a diagnosis of right CTS until the May 2011 VA examination, which is over fifty years following his separation from active service.  The Board further highlights that evidence of a prolonged period without medical complaint and the amount of time that elapsed since active duty service can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (2000).  Accordingly, entitlement to service connection on a direct basis is not warranted.  See 38 C.F.R. §§ 3.303, 3.304.

Additionally, the Board finds that the preponderance of the evidence does not show that the Veteran's right CTS is is etiologically related to his service-connected back disability.  See 38 C.F.R. § 3.310; Allen, 7 Vet. App. 439.  In this regard, the Board finds highly probative the May 2011 VA examiner's conclusion.  The May 2011 VA examiner essentially concluded that the Veteran's right CTS was not caused by his service-connected low back or right hip disabilities.  This conclusion is considered highly probative as it is definitive and based upon a complete review of the Veteran's entire claims file and clinical examination of the Veteran.  Accordingly, the conclusion is found to carry significant probative weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Veteran has not provided any competent medical evidence to rebut the evidence against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

In addition to the medical evidence, the Board has also considered the Veteran's statements that his right arm disorder is related to his service-connected back disability.  In this regard, the Board finds the Veteran's statements as to the symptomatology associated with such disorder as competent and credible.  A Veteran's lay statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau, 492 F.3d 1372; Buchanan, 451 F.3d 1331.  However, a neurological disorder affecting the upper extremity is not a disability subject to lay opinions as to diagnosis and etiology.  While some symptoms of the disorder, such as experiencing numbness or tingling, may be reported by a layperson, the diagnosis and etiology of the disorder require medical training.  The Veteran does not have the medical expertise to diagnose himself with the claimed disorder, nor does he have the medical expertise to provide an opinion regarding its etiology.  Thus, the Veteran's lay assertions as to the etiology of the claimed disorder are not competent, credible, or sufficient in this instance.  Jandreau, 492 F.3d 1372.

For the Board to conclude that the Veteran currently has a right arm disorder that is related to a service-connected disability or that is otherwise related to his military service would be speculation, and the law provides that service connection may not be granted on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In summary, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right arm numbness, to include as secondary to his service-connected back disability.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See Gilbert, 1 Vet. App. at 53.

Right Leg Disorder

As for this claim, the Veteran asserts that he currently experiences right leg numbness that is caused by his service-connected lumbar spine (low back) disability.  

The Veteran's service treatment records have been reviewed and are negative for symptomatology or diagnoses related to a neurological disorder affecting the right leg.

Post-military VA treatment records include the Veteran's intermittent reports of right leg numbness.  A November 1998 treatment record reveals a history of low back pain with right sciatic pain.   The Veteran reported having numbness in his right leg in December 1998.  A March 1999 clinical examination revealed an assessment of right lumbosacral radiculopathy secondary to herniated nucleus pulposus of the right L4-5 spine.  He was noted to have right sided sciatica again in July 1999 and reported continued numbness in his legs in November 1999.  

During a March 2000 VA spine examination, the Veteran reported experiencing low back pain and discomfort and numbness down his right leg.  The physical examination revealed that the Veteran's reflexes were 2+ bilaterally and intact.  The Veteran felt sensation throughout his right lower extremity.  The diagnosis was lumbar intervertebral degenerative disease, symptomatic, with right radiculopathy.  

A January 2001 VA magnetic resonance imaging report includes the Veteran's clinical history significant for low back pain with right leg numbness.

The Veteran filed his claim for service connection for right leg numbness in October 2003.

In December 2004, the Veteran underwent a VA neurological disorders examination, at which time the Veteran reported having back pain.  The Veteran made no specific reports of any neurological symptomatology affecting his right leg.  The physical examination revealed normal strength, trace figures, and vibrations in the lower extremities.  Reflexes in the lower extremities were symmetric.  No diagnosis was made relevant to any neurological disorders of the lower extremities.  The VA examiner, however, was asked to opine whether the Veteran's "pinched nerve" in his upper and lower back was related to his service-connected residuals of a gunshot wound to the left leg and foot disability.  Although he initially indicated that this was a difficult question to answer, he ultimately opined that it was at least as likely as not related to the Veteran's service-connected disabilities.  

During an August 2006 VA spine examination, the Veteran reported having low back pain that occasionally radiated down to his right leg.  The motor and sensory examinations of the Veteran's lower extremities were essentially equal and symmetrical bilaterally.  The examiner noted that the Veteran was limited in the testing of his right leg because he recently underwent surgery on his right knee; however, he determined that the neurological examination was otherwise unremarkable.  No diagnoses were rendered relevant to the present claim.

An October 2009 VA treatment record documents the Veteran's report of experiencing numbness down his right leg.  

The Veteran underwent a VA peripheral nerves examination in May 2011.  He reported that he experienced numbness and tingling in his right leg since the late 1980's, symptoms which had become progressively worse.  The Veteran underwent a physical examination, EMG, and nerve conduction tests; based on the results of these tests, the examiner determined that there was no diagnosis with regard to the Veteran's complaint of right lower extremity symptomatology based on the EMG.  She explained that the review of the medical records and the nerve conduction and EMG studies, correlated with the medical explanation of the basis of the relationship, showed no radiculopathy originating in the spine that would cause the Veteran's symptoms.  The examiner also noted that the studies for metabolic abnormalities and a possible stroke were negative for an etiology of the Veteran's symptoms.     

Based on the foregoing evidence, the Board finds that entitlement to service connection for right leg numbness is not warranted.  The weight of the evidence does not show that the Veteran had such a current disability at any point since he filed his claim in October 2003.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (noting that, because the requirement of a current disability is satisfied when there is a disability when a claim for it is filed or at any time during the pendency of such claim, service connection may be granted even though a disability resolves prior to adjudication).  As the objective medical evidence does not indicate a currently diagnosed disorder, the Board does not even reach the question of whether the claimed right leg numbness disorder is related to the Veteran's military service or any of his service-connected disabilities.

The medical evidence in this case does not include objective findings associated with a diagnosed neurological disorder affecting the right lower leg.  Indeed, the medical evidence shows that the Veteran underwent VA EMG and nerve conduction studies during the May 2011 examination specifically to determine whether he suffered from a neurological disorder affecting his right leg.  However, as noted in the associated examination report, the May 2011 VA EMG and nerve conduction studies revealed no electrophysiologic evidence of neurological disorder or lumbar spine radiculopathy.  Based on the May 2011 examination findings and her review of the claims file, the May 2011 VA examiner essentially determined that there was no diagnosis attributable for the Veteran's reported symptomatology.  This conclusion is considered highly probative as it is definitive and based upon a complete review of the Veteran's entire claims file.  Accordingly, the conclusion is found to carry significant probative weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board recognizes that the November 1998, March 1999, and July 1999 VA treatment records, and the March 2000 VA examination report reflecting diagnoses of right-sided sciatica and radiculopathy related to the Veteran's lumbar spine.  As an initial matter, the Board highlights that these assessments occurred prior to the date upon which the Veteran filed his claim in October 2003.  The Board again highlights that the Veteran has not submitted any objective evidence showing that he was diagnosed with a neurological disorder affecting his right leg at any time since he filed is claim for service connection.  See McClain, 21 Vet. App. 319.  Moreover, the 1998, 1999, and 2000 diagnoses lack probative value because they were not supported by any objective evidence or clinical test results and were not apparent on the later clinical examinations in May 2011.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that a VA medical examination is not entitled to any weight if it contains only data and conclusion without reasoning/rationale).  Indeed, the May 2011 VA peripheral nerves examination revealed no evidence of a neurological disorder affecting the Veteran's right leg.  The Board finds it significant that the Veteran has presented no evidence dated during the appeal period showing actual diagnoses related to the claimed disorder.  See McLain, 21 Vet. App. 319.  As there is no objective evidence of the claimed right leg numbness disorder during the appeal period, there is no basis to warrant service connection in this instance.

In reaching the above determination, the Board recognizes the Veteran's competent reports of experiencing right leg numbness and pain.  The preponderance of the objective medical evidence, however, does not show that he currently suffers from a neurological disorder of the right leg.  To the extent the medical evidence of record contains complaints, treatment, or a diagnosis of pain, the Board notes that pain alone, without a diagnosed related medical condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The Board has also given consideration to the right leg symptomatology described by the Veteran.  He is competent in this regard because he personally experienced the reported symptoms.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, he is a layperson without medical knowledge, training, and/or experience.  Laypersons are competent to diagnose a disability only if (1) the condition is simple to identify (such as a broken leg), (2) he is reporting a contemporaneous medical diagnosis, or (3) his description of symptoms at the time supports a later diagnosis by a medical professional.  Id.  The precise nature of a neurological disorder of the right lower extremity is inherently difficult to identify by a lay person given the complexities of the musculoskeletal and neurological systems.  The Veteran does not contend that he was reporting a contemporaneous medical diagnosis related to his right leg.  As discussed above, no such diagnosis of a neurological disability of the right leg has been confirmed based on the objective medical evidence of record.  It is clear for this reason that the Veteran's description of his right leg symptoms has not, as of yet, been used to support a later diagnosis relevant to the neurological disability worth probative value made by a medical professional.  As such, he is not competent to conclude that he has a disability of the right leg.

Absent a current chronic disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such a disability with respect to the Veteran's right leg has not been shown by the preponderance of the evidence, as discussed above.  The benefit of the doubt rule thus is not applicable.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. (1990).  Service connection for numbness of the right leg is denied without more, as consideration of the other requirements for each manner of establishing this benefit is unnecessary since doing so would not alter the conclusion reached herein.  Accordingly, the appeal is denied.

Earlier Effective Date for Grant of TDIU

The Veteran seeks an effective date earlier than August 21, 2003, for the award of entitlement to a TDIU.  He essentially claims that he is unable to work due to his service-connected residuals from a gunshot wound (GSW) to the left leg and foot, left knee, right knee, right hip, left elbow, and lumbar spine disabilities.  

Awards of TDIU are governed by the effective date rules applicable to awards of increased compensation.  See, e.g., Hurd v. West, 13 Vet. App. 449 (2000).  The general rule is that the effective date of such an award "shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  Date of receipt means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).

An exception to that rule applies under circumstances where evidence demonstrates a factually ascertainable increase in disability during the one-year period preceding the date of receipt of a claim for increased compensation.  In that situation, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).  In all other cases, the effective date will be the "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1); VAOPGCPREC 12-98, 63 Fed. Reg. 56,703 (Oct. 22, 1998).

In determining an effective date for an award of a TDIU, VA must make two essential determinations.  It must determine (1) when a claim for TDIU was received, and (2) when a factually ascertainable increase in disability occurred so as to warrant entitlement to TDIU.  38 C.F.R. §§ 3.155, 3.400(o)(2).

With respect to the first of these determinations (when a claim for TDIU was received), the Board notes that, once a formal claim for VA benefits has been filed, a subsequent informal request for increase will be accepted as a claim.  38 C.F.R. § 3.155(c).  Generally, the informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  However, an informal claim for TDIU need not be specifically labeled as such.  Indeed, the United States Court of Appeals for the Federal Circuit has held that VA has a duty to determine all potential claims raised by the evidence, applying all relevant laws and regulations, and that once a Veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, VA must consider entitlement to TDIU.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court similarly held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.

With regard to the second of the aforementioned determinations (when a factually ascertainable increase in disability occurred so as to warrant entitlement to TDIU), the Board notes that TDIU may be awarded, where a Veteran's scheduler rating is less than total, if evidence is received to show that he is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  38 C.F.R. § 4.16.

Normally, consideration is given to such an award only if the Veteran has a single service-connected disability ratable at 60 percent or more, or if he has two or more such disabilities with a combined rating of 70 percent or more, with at least one disability ratable at 40 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of meeting these schedular criteria, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; and multiple injuries incurred in action, will be considered as one disability.  38 C.F.R. § 4.16(a).  

However, failure to satisfy the percentage standards under 38 C.F.R. § 4.16(a) is not an absolute bar to an award of TDIU.  38 C.F.R. § 4.16(b).  Where these percentage requirements are not met, entitlement to a total rating based on individual unemployability on an extraschedular basis may be considered when the claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16 (It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. Rating boards should submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.); see also Thun v. Peake, 22 Vet. App. 111, 117 (2008); Kellar v. Brown, 6 Vet. App. 157, 162 (1994).

In determining whether or not an increase was factually ascertainable during the year prior to receipt of an increased rating claim, the Board will review the entirety of the evidence of record.  Hazan v. Gober, 10 Vet. App. 511, 520 (1997) (also holding that for effective date purposes, the claim must be the application on the basis of which the rating was awarded); Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application."); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an application that had been previously denied could not preserve an effective date for a later grant of benefits based on a new application).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Factual Background 

As reflected in the claims file, the Veteran filed a claim for service connection for a right hip disorder and a claim for an increased rating for his service-connected lumbar spine disability on February 28, 1995.  Subsequently, he filed claims for service connection for a left knee disorder and hepatic porphyria (skin rash) on November 14, 1995.

In statements dated in July 1996, September 1996, and January 2000, the Veteran essentially reported that he experienced orthopedic pain with standing, sitting, or lying down.  He also described experiencing blisters, skin breakdowns, and skin irritation related to his hepatic rash.  

A February 1996 VA skin examination documents the Veteran's reports of a skin rash with blister formation on his face, ears, hands, arms, and neck since 1995.  He reported that the blisters were intermittent, but that when they went away he was left with reddish spots at the site of the blisters that were itchy.  He did not have any blisters at the time of the examination, but was noted to have multiple skin lesions with itching.  The physical examination revealed objective evidence of multiple, small, reddish maculopapular lesions on his hands and arms, along with a few lesions on the back of his neck.  

In a June 1996 rating decision, the RO continued the 10 percent rating previously assigned for the Veteran's lumbar spine disability.  Subsequently, the Veteran perfected an appeal of the June 1996 rating decision.

In October 1996, the Veteran underwent a VA orthopedic examination.  He reported experiencing significant swelling, locking, giving, way, and instability associated with his service-connected residuals to a GSW to the left leg and foot disability.  As a result of his symptomatology, he reported experiencing multiple falls with injury to his right elbow, right Achilles tendon, left knee, and right hip.  Additional symptomatology included:  right elbow pain and limited range of motion; pain and swelling of the right Achilles tendon; locking and swelling of the left knee: and right hip pain.  The Veteran also described a history of low back pain.  

The clinical examination revealed that the Veteran was moderately obese and in no acute distress.  His gait with respect to his low back was slowed and slightly waddling.  However, the Veteran demonstrated limited range of motion of the lumbar spine, with painful rotation.  Tenderness was observed with palpation of the lumbar spine.  With respect to the GSW to the left foot and ankle, the Veteran demonstrated painful limited range of motion, without objective evidence of gross ankle instability.  The Veteran demonstrated full extension and flexion of the left knee, with pain; objective testing was negative for evidence of instability.  With respect to the right hip, the Veteran demonstrated full flexion and abduction, with pain.  The associated X-ray examinations revealed degenerative joint disease (DJD)/degenerative disc disease (DDD) of the lumbar spine, and DJD of the left tibia, foot, and ankle, and left knee. 

The Veteran underwent VA joints and spine examinations in April 1997, at which time he complained of leg, foot, and ankle pain with prolonged standing and walking, and experiencing constant back pain, especially with stooping, bending, or lifting.  The clinical examination of the left lower extremity revealed a slightly tender, well-healed scar on the left leg distally, slight muscle atrophy, and reduced range of motion of the left foot.  The clinical examination of the spine revealed objective evidence of painful and reduced range of motion, without evidence of atrophy, spasms, or deformity.  The Veteran was assessed with GSW to leg, ankle, and foot, with residuals, and low back pain.

A March 2000 VA Report of Medical Examination for Disability Evaluation (VA Form 21-2545) documents the Veteran's report that he had not worked since 1988; he reported that he was unable to work, but did not provide an explanation as to why he felt this to be the case.  He reported his medical history to include a ruptured disc in his lower back since 1998, a skin condition, pain from his GSW to the left ankle, and left elbow pain, and right hip pain.  Additionally, the Veteran reported experiencing numerous nonservice-connected disorders, to include prostate cancer, sleep apnea, cracked rib, and restless legs syndrome.  

During a March 2000 VA spine examination, the Veteran reported having daily back pain and fatigability with sitting, standing, and walking.  He reported that he had markedly reduced his activity level and that essentially he did not perform any physical work whatsoever.  The clinical examination revealed slight lower dorsal and upper lumbar scoliosis, which the examiner determined was likely not functionally responsible for any back pain.  The Veteran demonstrated reduced lumbar spine range of motion, with discomfort with lateral rotation.  He was assessed with lumbar interevertebral degenerative disease, symptomatic.

VA joints and feet examinations dated in March 2000 document the Veteran's additional reports of orthopedic symptomatology.  He reported having some left knee pain and occasional soreness, which was more noticeable with prolonged standing; otherwise, he did not experience pain or swelling.  As for his residuals of GSW disability, he described experiencing some aching in the left ankle and noticed slightly decreased left ankle strength, as compared to the right.  No additional symptomatology was reported with regards to his GSW disability.  The physical examination of the left knee revealed slightly reduced range of motion, without pain, and minimal crepitation; the left knee was stable to stress and demonstrated excellent strength.  The examination revealed full range of motion of the left elbow joint, with minimal symptoms on full supination and pronation.  The Veteran had epicondylitis on palpation, which the examiner determined was likely caused by overuse.  The Veteran's left ankle was remarkable for a thin healed scar and some tenderness across the waist of the ankle on palpation.  His left ankle range of was reduced.  The examiner diagnosed the Veteran with minimal degenerative disease of the left knee, with full motion, mild left elbow epicondylitis, and GSW to the left lower extremity, with residual deformity of the tibia and fibula at the ankle, reduced motion, and traumatic degenerative changes of the left ankle.

During a March 2000 VA feet examination, the Veteran complained of pain in his left great toe following the injuries he sustained to the GSW to his left leg and ankle.   He reported experiencing some pain with weight bearing on the left great toe, stiffness, and an inability to flex or extend the interphalangeal joint.  He stated that the toe was generally comfortable at rest, but that he noticed pain with standing and walking.  The Veteran was noted to have a painless scar associated with a entrance wound to foot, but he did not have any other deformities of the foot.  

In statements dated in March 2003, the Veteran reported experiencing continued orthopedic pain and skin symptomatology.  He stated that he had developed depression as a result of the chronic pain he experienced over the years.  The Veteran also reported that he suffered many falls due to his service-connected gunshot wound to the left ankle disability, which had resulted in pain and injuries.  As for his skin symptomatology, he reported that he continued to experience skin breakdowns and blisters and that that he felt embarrassed by the skin lesions on his hands.  

The Veteran was granted service connection for right hip, left knee, and skin rash disabilities by way of an August 2003 Board decision (effectuated by the October 2005 rating decision).  Initially, 10 percent ratings were assigned for the respective disabilities, effective from February 28, 1995, and November 14, 1995, the dates upon which the Veteran filed his respective claims.  Thereafter, the Veteran filed an appeal with respect to the initial ratings assigned for his right hip, left knee, and skin rash disabilities. 

Also in the August 2003 decision, the Board granted the Veteran's claim for an increased rating for his lumbar spine disability, and assigned a 20 percent rating for the disability.  This award was effectuated by the October 2005 rating decision, in which the RO assigned a 20 percent rating for the lumbar spine disability, effective from February 28, 1995, the date upon which the Veteran filed his claim for an increased rating.

Thus, the claims file reflects that the Veteran was service-connected for the following disabilities from February 28, 1995:  residuals of a GSW to the left lower leg and ankle, rated 20 percent disabling; lumbar spine disability, rated 20 percent disabling; right hip disability, rated 10 percent disabling; left elbow disorder, rated noncompensable; and furunculosis, rated noncompensable.  The RO has determined that his combined disability rating from February 28, 1995, was 50 percent disabling.

Since November 14, 1995, service connection has been in effect for the following disabilities:  residuals of a GSW to the left lower leg and ankle, rated 20 percent disabling; lumbar spine disability, rated 20 percent disabling; left elbow disorder, rated noncompensable; right hip disability, rated 10 percent disabling; furunculosis, rated noncompensable; left knee disability, rated 10 percent disabling; hepatic porphyria, rated 10 percent disabling; and a muscle tear to the right knee, Muscle Group XIV, rated noncompensable.  As determined by the RO, his combined disability rating from November 14, 1995, was 60 percent disabling.  

On August 21, 2003, the Veteran filed additional claims for service connection for a right knee disorder and depression, as secondary to his service-connected residual of GSW disability.  The RO granted these claims in the March 2005 rating decision and assigned 10 percent disability ratings for each disability, effective from August 21, 2003, the date that the Veteran filed his claims.  Thereafter, the Veteran appealed the initial ratings assigned for these disabilities.  His claims for increased ratings were denied in a March 2011 Board decision.

As reflected in the claims file, service connection has been in effect from August 21, 2003, for the following disabilities:  right knee disability; rated 10 percent disabling; residuals of a gunshot wound to the left lower leg and ankle, rated 20 percent disabling; lumbar spine disability, rated 20 percent disabling; right hip disability, rated 10 percent disabling; left knee disability, rated 10 percent disabling; hepatic porphyria, rated 10 percent disabling; depression, rated 10 percent disabling; left elbow disorder, rated noncompensable; furunculosis, rated noncompensable; and a muscle tear to the right knee, Muscle Group XIV, rated noncompensable.  As reported by the RO, his combined disability rating from August 21, 2003, was 70 percent disabling.  

In December 2005, the Veteran filed a claim for TDIU benefits.  On his application for TDIU benefits (VA Form 21-8940), he reported that he earned a bachelor's degree in social studies and health education.  He stated that last worked as a social studies teacher and that retired in 1988 due to his service-connected disabilities.  According to the Veteran, he did not attempt any other employment since his retirement because he was "too disabled" and he experienced "too much pain to work."

The claims file includes a Request for Employment Information in Connection with Claim for Disability Benefits (VA Form 21-4192) completed by the Veteran's former employer, C.C. school system, in November 2005.  The employer reported that the Veteran last worked in June 1988 as a teacher and that he had to sit down to teach during the twenty-five years of his employment.  The employer explained that concessions were made for the Veteran in that he was allowed to sit on a padded chair while he taught classes due to his many disabilities; reportedly, his left ankle caused him to fall frequently when he was standing up.  These concessions were made so that the Veteran could work up until his retirement in 1988.

In support of his claim, the Veteran submitted a November 2005 statement from his private physician, in which the physician opined that the Veteran's service-connected disabilities made him 100 percent unemployable.  

In an August 2006 rating decision, the RO granted TDIU benefits based on the Veteran's service-connected disabilities, effective from May 1, 2006.  Thereafter, the Veteran disagreed with the assigned effective date for the award of his TDIU benefits.  In a March 2007 SOC, the RO granted an effective date of August 21, 2003, the date upon which it essentially determined that the Veteran met the schedular rating requirements under 38 C.F.R. § 4.16(a) and that he became unemployable due to his service-connected musculoskeletal disabilities.

Analysis

The Board is cognizant that evidence of record shows that the Veteran retired in 1988 from his work as a teacher and that he has not sought employment since that time.  However, following the procedural history outlined above, the evidence does not support the assignment of an effective date prior to August 21, 2003, for the award of entitlement to a TDIU.  Essentially, the Veteran's service-connected disabilities alone or in aggregate do not meet the rating criteria for the assignment of a TDIU during the time period prior to August 21, 2003, nor have been shown to render him unable to secure or follow a substantially gainful occupation.

As an initial matter, the Board determines that the Veteran's claim for entitlement to TDIU is part of his claim for a higher initial rating following the grant of service connection for a right hip disability and the claim for an increased rating for his low back disability.  See Rice, 22 Vet. App. 447 (holding that a claim for a total disability rating based on individual unemployability due to service connected disabilities (TDIU) is part of an increased rating claim when such a claim is raised by the record).  Even though the Veteran's formal claim for a TDIU was not received by VA until December 2005, an informal claim for a TDIU was actually received on February 28, 1995, the date upon which the Veteran filed claim for service connection for a right hip disability and a claim for an increased rating for his low back disability.  During the pendency of his appeal for disability ratings assigned for his right hip and low back disabilities, the Veteran filed his formal claim for a TDIU and submitted evidence of his unemployability.  Thus, an informal claim for TDIU was raised on February 28, 1995.

Having found that an informal claim for TDIU was reasonably raised by the record, the Board must now determine when it was factually ascertainable that the Veteran was entitled to TDIU benefits.

Prior to August 21, 2003, the evidence of record clearly showed that the Veteran's assigned disability evaluations did not meet the percentage requirements required for TDIU benefits under 38 C.F.R. § 4.16(a).  Prior to this date, the Board notes that the Veteran was assigned:  20 percent rating for residuals of a GSW; 20 percent rating for a lumbar spine disability; 10 percent rating for a right hip disability; 10 percent rating for a left knee disability; 10 percent for a right knee disability; a 10 percent rating for depression; a noncompensable (zero percent) rating for a left elbow disability; 10 percent rating for a hepatic rash; a noncompensable rating (zero percent) for furunculosis; and noncompensable (zero percent) rating for Muscle Group XIV disability.  With consideration of the bilateral factor, these disabilities combine to 60 percent.  See 38 C.F.R. § 4.25.  So the Veteran does not satisfy the threshold minimum rating requirements of § 4.16(a) for this time period because his combined rating must have been at least 70 percent (since he had more than one service-connected disability) and his disabilities are not all of a common origin or etiology so that they could be combined as one collective disability rated 60 percent disabling or more.  Id.  Hence, he did not meet the scheduler criteria for consideration of a TDIU rating under 38 C.F.R. § 4.16(a) prior to August 21, 2003. 

In this case, the RO assigned an effective date of April 21, 2003, for the grant of entitlement to TDIU, essentially based upon a finding that it was factually ascertainable that the Veteran met the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) as of that date.  Essentially, the schedular requirements of 38 C.F.R. § 4.16(a) were met when service connection for a right knee disability and depression were granted in the March 2005 rating decision, for which 10 percent evaluations were assigned effective from August 21, 2003, which, when considering the bilateral factor, were determined to arise from the a common etiology relating to the Veteran's service-connected residual GSW disability.  By virtue of these ratings and the ratings in effect for several other conditions, the combined evaluation for the Veteran's service connected disabilities reached 70 percent effective from August 21, 2003, warranting a TDIU on a schedular basis under 38 C.F.R. § 4.16(a), and providing a rationale for the assignment of that effective date.

The Board also finds that referral to determine whther TDIU benefits may be afforded under 38 C.F.R. § 4.16(b) on a extraschedular basis is not warranted.  Essentially, the totality of the evidence of record does not show that the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities at any time prior to the assignment of entitlement to a TDIU rating effective from August 21, 2003.  Again, the Board recognizes that the Veteran last worked in 1988 as a teacher.  However, the evidence of record does not show that he was unable to perform any type of gainful employment, to include sedentary work, solely due to his service-connected disabilities.  Indeed, the record shows that the Veteran earned a bachelor's degree and that he was essentially performing sedentary work at the time of his retirement in 1988; both the Veteran and his former employer stated that he taught his classes while sitting down.  Although he reported experiencing pain and orthopedic symptomatology associated with his service-connected residual GSW, lumbar spine, left knee, right knee, left elbow, and right hip disabilities, he has not provided any objective medical evidence or information to support his contention that he was unable to work in any capacity whatsoever as the result of his disabilities prior to August 21, 2003.  The Board finds it significant that the record is negative for any objective evidence or medical opinions that the service-connected disabilities prevented the Veteran from working prior to this date.  Thus, a referral of the claim for extraschedular consideration under 38 C.F.R. § 4.16(b) is not required.

The Board acknowledges that the Veteran no doubtedly had some limitations due to his service-connected disabilities prior to August 21, 2003.  However, these factors have been contemplated by the disability ratings assigned for his disabilities during the time period on appeal.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  While his service-connected disabilities may cause some economic inadaptability, this is taken into account in the assigned disability ratings.  In this case, there is no factual showing of total individual unemployability based solely on his service-connected disabilities prior to August 21, 2003.  The Board has considered the Veteran's own statements that he was unable to work due to his orthopedic disabilities, and the Board finds these statements competent to describe the Veteran's current symptomatology and his work experiences.  However, there is no medical opinion of record to support the contention that the Veteran is unable to work due to his service-connected disabilities.  To the extent that the Veteran contends that the evidence shows that he was unable to work solely due to his service-connected disabilities prior to August 21, 2003, the Board concludes that the Veteran lacks the vocational expertise or medical knowledge to provide such an opinion.  See Jandreau, 492 F.3d 1372.  Essentially, the Veteran has not provided competent and credible evidence that shows that he was unable to obtain any type of employment whatsoever solely based on his service-connected disabilities or otherwise shows that the TDIU benefits are warranted prior to the currently assigned effective date.

In summary, the Board has considered all relevant evidence and finds that the criteria for an effective date prior to August 21, 2003, for the award of a TDIU are not met.  See 38 C.F.R. § 3.400(o)(1), 4.16.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for numbness of the right arm is denied.

Service connection for numbness of the right leg is denied.

Entitlement to an effective date prior to August 21, 2003, for the grant of a TDIU based on service-connected disabilities is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


